CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 1 of 22




     EXHIBIT A
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 2 of 22




STATE OF 1VIINNESOTA                                             DISTRICT COURT
COUNTY OF RICE                                           THIRD JUDICIAL DISTRICT
                                                                 Case Type: Other Civil


  Nicole Foss,                                Court. File No.:
                                              Judge:
                 Plaintiff,

  vs.                                                         Summons

  Experian Information Solutions, Inc.
                            a .',
  and Horne PYoint - Financia7"
                        >z,



                 Defendants.


THIS SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANT(S):
      1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against
you. The Plaintiffs Complaint against you is attached to this summons. Do not
throw these papers away. They are official papers that affect your rights. You must
respond to this lawsuit even though it may not yet be filed with the Court and there
may be no court file number on this summons.

      2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR
RIGHTS. You must give or mail to the person who signed this summons a
written response called an Answer within 20 days of the date on which you
received this Summons. You must send a copy of your Answer to the person who
signed this summons located at:

                                     Hyde & Swigart
                               1-20 -S.-6th~t.—
                                              ,Suite2050---
                                Minneapolis, MN 55402

       3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff s Complaint. In your Answer you must state whether you agree
or disagree with each paragraph of the Complaint. If you believe the Plaintiff should
not be given everything aslced for in the Complaint, you must say so in your Answer.



                                      Page 1 of 2
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 3 of 22




      4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A
WRITTEN RESPONSE TO THE COMPLAINT TO THE PERSON WHO
SIGNED THIS SUMMONS. If you do not Answer within 20 days, you will lose this
case. You will not get to tell your side of the story, and the Court may decide against
you and award the Plaintiff everything aslced for in the Complaint. If you do not want
to contest the claims stated in the Complaint, you do not need to respond. A default
judgment can then be entered against you for the relief requested in the Complaint.

      5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If
you do not have a lawyer, the Court Administrator may have information about places
where you can get legal assistance. Even if you cannot get legal help, you must still
provide a written Answer to protect your rights or you may lose the case.

      6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or
be ordered to participate in an alternative dispute resolution process under Rule 114 of
the Minnesota General Rules of Practice. You must still send your written response to
the Complaint even if you expect to use alternative means of resolving this dispute.

                                               IIYDE & SWIGART
Date: May 24, 2019                         By:/s/ Anthony Chester
                                              Anthony P. Chester (Bar No. 0396929)
                                              Robert L. Hyde (Bar No. 035109X)
                                              HYDE & SWIGART
                                              120 South 6th Street, Suite 2050
                                              Minneapolis, MN 55402
                                              Telephone: (952) 225-5333
                                              Facsimile: (800) 635-6425
                                              Email: tonygwestcoastlitigation.com

                                               Attorneys for Nicole Foss




                                     Page 2 of 2
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 4 of 22




STATE OF MINNESOTA                                                    DISTRICT COURT
COUNTY OF RICE                                                THIRD JUDICIAL DISTRICT
                                                                  Case Type: Other Civil


     Nicole Foss,                                  Court File No.:
                                                   Judge:
                    Plaintiff,

     vs.                                                      COMPLAINT

     Experian Information Solutions, Inc.
     and Home Point Financial Corp.,                  JURY TRIAL DEMANDED

                    Defendants.



                                       INTRODUCTION

1.         The United States Congress has found the banldng system is dependent upon

           fair and accurate credit reporting. Inaccurate credit reports directly impair the

           efficiency of the banlcing system, and unfair credit reporting methods

           undermine the public confidence, which is essential to the continued

           functioning of the banldng system. Congress enacted the Fair Credit Reporting

           Act, 15 U.S.C. § 1681 et seq. ("FCRA"), to ensure fair and accurate reporting,

           promote efficiency in the banlcing system, and protect consumer privacy. The

           FCRA seelcs to ensure consumer reporting agencies exercise their grave

           responsibilities with fairness, impartiality, and a respect for the consumer's

           right to privacy because consumer reporting agencies have assumed such a

           vital role in assembling and evaluating consumer credit and other information

                                         Page 1 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 5 of 22




     on consumers. The FCRA also imposes duties on the sources that provide

     credit information to credit reporting agencies, called "furnishers."

2.   The FCRA protects consumers through a tightly wound set of procedural

     protections from the material rislc of harms that otherwise flow from inaccurate

     reporting. Thus, through the FCRA, Congress strucic a balance between the

     credit industry's desire to base credit decisions on accurate information, and

     consumers' substantive right to protection from damage to reputation, shame,

     mortification, and the emotional distress that naturally follows from inaccurate

     reporting of a consumer's fidelity to his or her financial obligations.

3.   Nicole Foss ("Plaintiff'), by Plaintiff's attorneys, brings this action to

     challenge the actions of Defendants Experian Information Solutions, Inc.

     ("Experian") and Home Point Financial Corp. ("Home Point") (jointly as

     "Defendants"), with regard to erroneous reports of derogatory credit

     information to national reporting agencies and Defendants' failure to properly

     investigate Plaintiff's disputes.

4.   Defendants failed to properly investigate Plaintiff's disputes, damaging

     Plaintiff's creditworthiness and credit reputation.

5.   While many violations are described below with specificity, this Complaint

     alleges violations of the statutes cited in their entirety.

6.   Unless otherwise stated, all the conduct engaged in by Defendants took place

     in Minnesota.

                                     Page 2 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 6 of 22




7.   Defendants committed each of these violations lcnowingly, willfully, and

     intentionally, and Defendants did not maintain procedures reasonably

     adapted to avoid any such violation.

8.   Through this complaint, Plaintiff does not allege that any state court

     judgment was entered against anyone in error, and Plaintiff does not seelc to

     reverse or modify any judgment of any state court.

                      PARTIES, .TURISDICTION, AND VENUE

9.   Jurisdiction of this Court arises pursuant to general state jurisdiction.

10. Plaintiff is an individual residing in the County of Rice, State of Minnesota.

11. Plaintiff is a"consumer" as that term is defined by 15 U.S.C. § 1681a(c).

12. Defendant Experian is an entity doing business in the State of Minnesota.

13. Defendant Experian's registered agent address is: CT Corporation Systems

     Inc., 1010 Dale St. N., St. Paul, Minnesota 55117.

14. Defendant Experian regularly assembles and/or evaluates consumer credit

     information for the purpose of furnishing consumer reports to third parties and

     use interstate commerce to prepare and/or furnish the reports. Experian is a

     "consumer reporting agency" as that term is defined by 15 U.S.C. § 1681a(f).

15. Defendant Home Point is an entity doing business in the State of Minnesota.

16. Defendant Home Point's registered agent address is: Corporation Service

     Company, 2345 Rice Str. #230, Roseville MN 55113.



                                    Page 3 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 7 of 22




17. The creditor named herein, Home Point, is a furnisher of information as

      contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the ordinary

      course of business furnish information to a consumer credit reporting agency.

18. Unless otherwise indicated, the use of Defendants' names in this Complaint

      includes all agents, employees, officers, members, directors, heirs,

      successors, assigns, principals, trustees, sureties, subrogees, representatives,

      and insurers of the named Defendant.

19. Plaintiff is informed and believes and thereon alleges that all acts of

      corporate employees as hereinafter alleged were authorized or ratified by an

      officer, director or managing agent of the corporate employer.

20.   Plaintiff is informed and believes and on that basis alleges that at all times

      mentioned herein Defendant was the principal, agent or employee and in

      acting as such principal or within the course and scope of such employment

      or agency, took some part in the acts and omissions hereinafter set forth by

      reason of which Defendant is liable to Plaintiff or the relief prayed for herein.

21.   Venue lies with this Court pursuant to Minn. Stat. § 542.01 because that is

      where the events or omissions giving rise to this action occurred.




                                    Page 4 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 8 of 22




                             FACTUAL ALLEGATIONS

                         Plaintiff's Chapter 7 BankYuptcy

22.   On or about January 12, 2018, Plaintiff filed for Chapter 7 Banlcruptcy in the

      United States Banlcruptcy Court for the District of Minnesota pursuant to 11

      U.S.C. § 1301 et seq. Plaintiff's case was assigned Case Number 18-30095

      (the "Chapter 7" or "Bankruptcy").

23.   Plaintiff's obligations to Capital One ("CapOne"), Harley-Davidson

      ("Harley"), JPMorgan Chase Bank, N.A. ("Chase"), and Home Point were

      scheduled in the Bankruptcy and/or CapOne, Harley, Chase, and Home Point

      or their predecessors in interest, received notice of the Bankruptcy.

24.   Plaintiff received a discharge on Apri125, 2018.

25.   Accordingly, any debt (if a debt existed at all) to CapOne, Harley, and Chase

      was discharged through the Banlcruptcy on Apri125, 2018.

26.   It is illegal and inaccurate for Experian to report any post-Banlcruptcy

      derogatory collection information, which was inconsistent with the Orders

      entered by the Bankruptcy Court.

27.   However, Experian either reported or caused to be reported inaccurate

      information after the Banlcruptcy as discussed herein.

28.   Experian's reporting post-Banlcruptcy derogatory information was inaccurate

      and materially misleading.


                                    Page 5 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 9 of 22




                             Plaintiff's Reaffirmation

29.   On or about December 2014, Plaintiff incurred a debt with Home Point to

      finance a home. This debt was placed under a"Home Point Financial Corp."

      account with an account number beginning with 3080 (the "Home Point

      Account")

30. After the banlcruptcy filing and before the discharge, Home Point Account

      was reaffirmed and the signed reaffirmation agreement instructed monthly

      payments to continue despite the Banlu-uptcy proceedings.

31.   Complying with the reaffirmation agreement, Plaintiff paid monthly on the

      Home Point Account.

32. Despite the reaffirmation, Experian and Home Point failed to report that

      Plaintiff's reaffirmed the debt with Home Point and continued to report that

      Plaintiff had not been malcing monthly payments.

33.   It is illegal and inaccurate for Experian and Home Point to report any

      derogatory information after the debt had been reaffirmed.

34.   Experian and Home Point reporting of derogatory information was inaccurate

      and materially misleading in that Defendants continued reporting information

      based on Home Point's original contract terms with the Plaintiff, which were

      no longer enforceable upon Plaintiff's reaffirmation, thereby rendering the

      disputed information "inaccurate" and/or "materially misleading."



                                   Page 6 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 10 of 22




              Defendants'Non-Compliance with Metro 2 Standards

35.   Additionally, Defendants' inaccurate reporting did not comply with the

      Consumer Data Industry Association's Metro 2 reporting standards, which

      provides guidance for credit reporting and FCRA compliance.

36.   The Consumer Data Industry Association ("CDIA") publishes the Metro 2

      ("Metro 2") reporting standards to assist furnishers with their compliance

      requirements under the FCRA.

37.   Courts rely on such guidance to determine furnisher liability. See e.g. In Ye

      Helmes, 336 B.R. 105, 107 (Bankr. E.D. Va. 2005) (finding that "industry

      standards require that a debt discharged in banlcruptcy be reported to a credit

      reporting agency with the notation 'Discharged in banlcruptcy' and with a

      zero balance due").

38.   On information and belief, Defendants adopted and at all times relevant

      implemented the Metro 2 format.

39.   On information and belief, Defendants adopted the Metro 2 reporting

      standards and at all times relevant implemented the Metro 2 format as an

      integral aspect of their respective duties under the FCRA to have in place

      adequate and reasonable policies and procedures to handle investigations of

      disputed information.




                                    Page 7 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 11 of 22




40.   Despite Metro 2 Format's instructions, Defendants failed to conform to the

      Metro 2 Format when reporting on Plaintiff's accounts after the Plaintiff filed

      Bankruptcy as further set forth below.

41.   To this end, the adverse reporting on the Plaintiff's report departed from the

      credit industry's own reporting standards and was not only inaccurate, but

      also materially misleading under the CDIA's standards as well.

42.   A"materially misleading" statement is concerned with omissions to credit

      entries, that in context create misperceptions about otherwise may be

      factually accurate data. Gorman u Wolpoff & Abramson, LLP, 584 F.3d 1147,

      1163 (9th Cir. 2009).

            Experian's Inaccurate Reporting of the CapOne Account

43.   In Plaintiff's credit report from Experian dated October 11, 2018, Experian

      failed to report the account "Capital One Account" with an account number

      beginning with 4003 ("CapOne Account") as closed with a$0 account

      balance and $0 scheduled payment amount.

44.   Due to Plaintiff s bankruptcy filing on January 12, 2018, Experian was

      required to report $0.00 on the CapOne Account's account balance and

      scheduled payment amount.

45.   It was therefore inaccurate for Experian to report on or after January 12, 2018

      that the CapOne Account contained an account balance.



                                    Page 8 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 12 of 22




46.   As of the bankruptcy discharge on April 25, 2018, Plaintiff had a$0.00

      account balance on the CapOne Account and the account was closed.

47.   It was therefore inaccurate for Experian to report on or after April 25, 2018

      that the CapOne Account was open or otherwise contained an account

      balance and a scheduled payment amount due.

             Experian's InaccuNate Reporting of the Harley Account

48.   In Plaintiff's credit report from Experian dated sometime after April 25,

      2018, but before September 5, 2018, Experian failed to report the Harley

      Account with an account number beginning with 2013 ("Harley Account") as

      closed with a$0 account balance and $0 scheduled payment amount owed.

49.   Due to Plaintiff s bankruptcy filing on January 12, 2018, Experian was

      required to report $0.00 on the Harley Account's account balance and

      scheduled payment amount.

50.   It was therefore inaccurate for Experian to report on or after January 12, 2018

      that the Harley Account contained an account balance and a scheduled

      payment amount.

51.   As of the bankruptcy discharge on April 25, 2018, Plaintiff had a$0.00

      account balance on the Harley Account and the account was closed.

52.   It was therefore inaccurate for Experian to report on or after April 25, 2018

      that the Harley Account was open or otherwise contained an account balance

      and a scheduled payment amount due.

                                    Page 9 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 13 of 22




             ExpeNian's Inaccurate RepoNting of the Chase Account

53.   In Plaintiff's credit report from Experian dated sometime after April 25,

      2018, but before September 5, 2018, Experian failed to report the Chase

      Account with an account number beginning with 4266 ("Chase Account") as

      closed with a$0 account balance and $0 scheduled payment amount owed.

54.   Due to Plaintiff s banlcruptcy filing on January 12, 2018, Experian was

      required to report a$0.00 on the Chase Account's account balance and

      scheduled payment amount owed.

55.   It was therefore inaccurate for Experian to report on or after January 12, 2018

      that the Chase Account contained an account balance.

56. As of the banlcruptcy discharge on April 25, 2018, Plaintiff had a$0.00

      account balance on the Chase Account and the account was closed.

57.   It was therefore inaccurate for Experian to report on or after April 25, 2018

      that the Chase Account was open or otherwise contained an account balance

      and a scheduled payment amount due.

                Experian and Home Point's Inaccurate Reporting

58.   In Plaintiff's credit report from Experian dated sometime after April 25,

      2018, but before September 5, 2018, Experian and HomePoint failed to

      report that the Home Point Financial Account with an account number

      beginning with 4266 ("Home Point Account") was reaffirmed and that

      Plaintiff had been making payments on this account.

                                   Page 10 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 14 of 22




59. After this reaffirmation, Plaintiff made monthly payments on the loan in the

      Home Point Account.

60. Due to Plaintiff's monthly payments Experian and Home Point was required

      to report actual payments on Plaintiff's credit report.

61.   Experian and Home Point failed to report actual payments on the Home Point

      Account from May 2018 to August 2018.

62. It was therefore inaccurate for Experian and Home Point to report that the

      Home Point Account did not have actual payments.

                                 Plaintiff's Dispute

63.   On or after September 5, 2018, Plaintiff disputed Experian's reporting

      regarding the Capital One Account, Harley Account, Chase Account, and the

      Home Point Account pursuant to 15 U.S.C. § 1681i by notifying Experian, in

      writing, of the incorrect and inaccurate credit information.

64.   Specifically, Plaintiff sent a letter to Experian, requesting the above

      inaccurate and incorrect derogatory information be updated, modified or

      corrected as to the Capital One Account, Harley Account, Chase Account,

      and the Home Point Account.

65. Experian was required to conduct a reinvestigation into this specific debt on

      Plaintiff's consumer report pursuant to 15 U.S.C. § 1681i.

66. Upon information and belief, Experian notified CapOne, Harley, Chase, and

      Home Point of Plaintiff's dispute.

                                    Page 11 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 15 of 22




67. Home Point was required to conduct an investigation into the Home Point

      Account on Plaintiff's consumer report pursuant to 15 U.S.C. § 1681s-2(b).

68.   A reasonable investigation by Experian would have indicated that it was

      reporting the Capital One Account, Harley Account, and Chase Account

      inaccurately.

69. A reasonable investigation by Experian and Home Point would have

      indicated that they were reporting the Home Point Account inaccurately.

70.   Instead, Defendants re-reported the accounts inaccurately.

      Experian's Continued Inaccurate Reporting of the CapOne Account

71.   On Experian dispute results dated October 11, 2018, Experian failed to report the

      Capital One Account as closed, and reported the CapOne Account had a"before

      dispute" and "after dispute" account balance of $288 on February 2018.

72.   Experian also reported the CapOne Account had a"before dispute" and "after

      dispute" scheduled payment amount of $14 from February 2018 to June 2018.

73.   In fact, according to the Experian dispute results, Experian did not update the

      Capital One Account at all in response to Plaintiff's dispute.

       Experian's Continued Inaccurate RepoYting of the Harley Account

74.   On Experian dispute results dated October 11, 2018, Experian failed to report

      the Harley Account as closed, and reported the Harley Account had "before

      dispute" and "after dispute" account balances of:

      74.1. $8 in February 2018, March 2018, and May 2018;

                                    Page 12 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 16 of 22




      74.2. $237 in Apri12018;

      74.3. $40 in June 2018; and

      74.4. $408 in July 2018.

75. Experian also inaccurately reported the Harley Account had "before dispute"

      and "after dispute" scheduled payment amounts of:

      75.1. $8 in February 2018, March 2018, and May 2018;

      75.2. $30 in Apri12018, June 2018, and July 2018; and

      75.3 . $22 in August 2018.

76.   In fact, according to the Experian dispute results, Experian did not update the

      Harley Account at all in response to Plaintiff's dispute.

        Experian's Continued Inaccurate Reporting of the Chase Account

77.   On Experian dispute results dated October 11, 2018, Experian failed to report

      the Chase Account as closed, and reported the Chase Account had "before

      dispute" and "after dispute" account balances of:

      77.1. $822 in February 2018;

      77.2. $656 in March 2018;

      77.3. $690 in Apri12018; and

      77.4. $725 in May 2018.

78.   Experian also inaccurately reported the Chase Account had "before dispute"

      and "after dispute" scheduled payment amounts of $156 every month from

      February through May 2018.

                                    Page 13 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 17 of 22




79.   In fact, according to the Experian dispute results, Experian did not update the

      Chase Account at all in response to Plaintiff's dispute.

          Experian and Home Point's Continued Inaccurate Reporting

80. On Experian dispute results dated October 11, 2018, Experian and Home

      Point inexplicably added payment history showing Plaintiff was 180 past due

      from January through August 2018.

81. Additionally, Experian and Home Point failed to report Plaintiff had been

      making timely payments on the Home Point Account from October 2017

      through August 2018 in the Account History section of the Experian dispute

      results dated October 11, 2018.

82.   Specifically, on dispute results dated October 11, 2018, Experian and Home Point

      inaccurately reported "ND" in Home Point Account's "before dispute" and "after

      dispute" actual amounts paid for the months of May 2018 through August 2018.

                  Defendants' Failures and Plaintiff's Damages

83. It is inaccurate to report an account balance more than $0 when no account

      balance is owed.

84. It is inaccurate to report a schedule payment amount when no scheduled

      payment amount is due or owing.

85. It is inaccurate to report no actual payments when a payment was actually made.

86. It is inaccurate to report a consumer is 180 past due when the consumer has

      been malcing timely payments upon an obligation.

                                    Page 14 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 18 of 22




87. As evidenced by Experian's inaccurate reporting of account balances,

      scheduled payment amounts, and past due information for the CapOne

      Account, Harley Account, Chase Account, and Home Point Account,

      Experian failed to follow reasonable procedures to assure maximum possible

      accuracy of the information concerning the individual about whom the report

      relates as required by and in violation of 15 U.S.C. § 1681e(b).

88. As evidenced by the inaccurate re-reporting, Defendants, upon receipt of

      Plaintiff's dispute, failed to conduct an investigation or reinvestigation with

      respect to the disputed information as required by 15 U.S.C. § 1681i and/or

      15 U.S.C. § 1681s-2(b).

89. Defendants failed to review all relevant information provided by Plaintiff in the

      dispute to Defendants, as required by and in violation of 15 U.S.C. § 1681i

      and/or 15 U.S.C. § 1681s-2(b).

90.   Due to Defendants failure to reasonably investigate, Defendants further failed to

      correct and update Plaintiff's information as required by 15 U.S.C. § 1681i and/

      or 15 U.S.C. § 1681s-2(b), thereby causing continued reporting of inaccurate

      information in violation of 15 U.S.C. § 1681i and/or 15 U.S.C. § 1681s-2(b).

91.   Experian's continued inaccurate and negative reporting of the CapOne

      Account, Harley Account, and Chase Account, in light of its knowledge of the

      actual error was willful. Plaintiff is, accordingly, eligible for statutory damages.



                                     Page 15 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 19 of 22




92.   Defendants' continued inaccurate and negative reporting of the Home Point

      Account in light of their lcnowledge of the actual error was willful. Plaintiff

      is, accordingly, eligible for statutory damages.

93.   Also as a result of Defendants continued inaccurate and negative reporting,

      Plaintiff has suffered actual damages, including, without limitation, fear of

      credit denials, out-of-pocket expenses in challenging Defendants' inaccurate

      reporting, damage to Plaintiff's creditworthiness, damage to Plaintiff's credit

      reputation and emotional distress.

94. By inaccurately reporting account information after notice and confirmation

      of its errors, Defendants failed to talce the appropriate measures as required

      under 15 U.S.C. § 16811 and/or 15 U.S.C. § 1681s-2(b).

                             FIRST CAUSE OF ACTION
                         THE FAIR CREDIT REPORTING ACT
                          15 U.S.C. §1681 ET SEQ. (FCRA)

95.   Plaintiff repeats, re-alleges, and incorporates by reference all above paragraphs.

96.   The foregoing acts and omissions constitute numerous and multiple

      violations of the FCRA.

97. As a result of each and every negligent violation of the FCRA, Plaintiff is

      entitled to actual damages, pursuant to 15 U.S.C. §1681o(a)(1); and

      reasonable attorney's fees and costs pursuant to 15 U.S.C. § 1681o(a)(2),

      from Defendants.



                                    Page 16 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 20 of 22




98. As a result of each and every willful violation of the FCRA, Plaintiff is entitled

      to actual damages or damages of not less than $100.00 and not more than

      $1,000.00, pursuant to 15 U.S.C. §1681n(a)(1)(A); punitive damages as the

      court may allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable attorney's

      fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendants.

                             REQUEST FOR JURY TRIAL

99.   Pursuant to the Seventh Amendment to the Constitution of the United States

      of America, Plaintiff is entitled to, and demands, a trial be jury.

                                PRAYER FOR RELIEF

      Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the

following relief against Defendants:

      1. A declaratory judgment that Defendants' actions as discussed herein are

          unlawful and an invasion of privacy;

      2. Plaintiff's actual damages;

      3. Statutory damages of not less than $100 and not more than $1,000.00 to

          Plaintiff, pursuant to 15 U.S.C. § 1681n(a)(1), against each Defendant;

      4. An award of costs of litigation and reasonable attorney's fees, pursuant to

          15 U.S.C. §§ 1681n(a)(3), against Defendants; and

      5. Any other relief the Court may deem just and proper.




                                    Page 17 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 21 of 22




                                      HYDE & SWIGART

Date: May 24, 2019                 By:/s/ Anthonv Chester
                                      Anthony P. Chester (Bar No. 0396929)
                                      Robert L. Hyde (Bar No. 035109X)
                                      HYDE & SWIGART
                                      120 South 6th Street, Suite 2050
                                      Minneapolis, MN 55402
                                      Telephone: (952) 225-5333
                                      Facsimile: (800) 635-6425
                                      Email: tonXgwestcoastlitigation.com

                                      AttoYneys foY Nicole Foss




                             Page 18 of 19
CASE 0:19-cv-01591-WMW-DTS Document 1-1 Filed 06/17/19 Page 22 of 22




                         ACKNOWLEDGEMENT

      The undersigned acknowledges that sanctions may be imposed pursuant to

Minn. Stat. § 549.211.

                                          HYDE & SWIGART


Date: May 24, 2019                    By:/s/ Anthony Chester
                                         Anthony P. Chester (Bar No. 0396929)
                                         Robert L. Hyde (Bar No. 035109X)
                                         HYDE & SWIGART
                                         120 South 6th Street, Suite 2050
                                         Minneapolis, MN 55402
                                         Telephone: (952) 225-5333
                                         Facsimile: (800) 635-6425
                                         Email: tonvnwestcoastliti~ation.com
                                         A ttorneysfor Nicole Foss




                                Page 19 of 19
